DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 11/18/2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643                                                                                                                                                                                                        




Note that since prosecution is reopened, the pending set of claims will be the claims submitted on 5/18/2020, since the after-final amendment filed on 9/18/2020 was not entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7 are rejected under 35 U.S.C. 103 as being unpatentable over Blizzard (US 20100319632 A1) in view of Pamplin et al. (US 20180177677 A1).
 	For claim 1, Blizzard teaches a soothing garment for a non-human animal (40) having a torso, an ear and a neck, the garment comprising:
an elongated body portion (24) having opposite ends (fig. 2, ends near or at refs. 44) and adapted to be wrapped around the torso of the animal (fig. 1), the body portion including a pair of first flaps (30,32), each extending from a respective one of the opposite ends of the elongated body portion, each of the first flaps including a fastener array (44) at an end of the flap opposite the body portion, the fastener array configured 
a pair of elongated second flaps (26,28) attached to said body portion and arranged to encircle the neck of the animal when the body portion is wrapped around the animal's torso (fig. 1), the second flaps including a fastener array (44) for removable engagement of the second flaps to each other when encircling the neck of the animal. 
However, Blizzard is silent about an active compression mechanism disposed within the elongated body portion and including; an anchor element disposed in each of said first flaps at the fastener array; an array of shape memory alloy (SMA) wires, each having a length and each connected between the anchor element disposed in each of said first flaps at the opposite ends of the body portion; and a controller for selectively activating one or more selected wire of the SMA wire array to reduce the length of the selected SMA wire to thereby apply compression to the torso of the animal through the body portion of the garment.  
 	Pamplin et al. teach a soothing garment for an animal comprising: an active compression mechanism (110,120) disposed within an elongated body portion (fig. 2, the central portion) and including; an anchor element (112116 and rotation point, also para. 0024-0037) disposed in each of first flaps (any two of the wing-like elements to the left and right of the central portion as shown in fig. 2) at a fastener array (130, para. 0087 states that ref. 130 can be VELCRO and can be connected to the flex frame or any other component of the garment, which means that the anchor element of the flex frame will be at the fastener array); an array of shape memory alloy (SMA) wires (120), each having a length and each connected between the anchor element disposed in 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an active compression mechanism having an anchor element at the first flaps at the fastener array, an array of shape memory alloy (SMA) wires, and a controller as taught by Pamplin et al. in the garment of Blizzard in order to provide benefits for various medical conditions and injuries that is lightweight and portable (para. 0022 of Pamplin et al.). 
	For claim 2, in addition to the above, Pamplin et al. further teach a user-interface (para. 0091-0105) connected to the controller for providing user activation and control of the controller.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a user-interface as further taught by Pamplin et al. connected to the controller of Blizzard as modified by Pamplin et al. in order to allow the user to set the desire treatment for the garment. 
	For claim 3, Blizzard as modified by Pamplin et al. further teaches wherein the controller and user- interface are connected by a wireless interface (para. 0092,0097, 0098 of Pamplin).  
	For claim 4, in addition to the above, Pamplin et al. further teach a camera (para. 0098) mounted to the garment adjacent the second flaps (any of the flaps can be 
	For claim 5, the limitation has been explained in the above, thus, please see above. In addition to the above, Pamplin et al. further teach a microphone (para. 0098) mounted to the garment and communicating with the user-interface.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a microphone as further taught by Pamplin et al. in the garment of Blizzard as modified by Pamplin et al. in order to implement fail-safes (e.g., activate alarm based on temperature sensor data), determine/trigger operational modes, or can be used for any other purpose (para. 0098 of Pamplin).
	For claim 6, the limitation has been explained in the above, thus, please see above.  In addition to the above, Pamplin et al. further teach a speaker (para. 0098, 0092, of Pamplin, speaker for the alarm or audio sensor) mounted to the garment to be positioned near the ear of the animal when the animal is wearing the soothing garment, the speaker communicating with the user-interface.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a speaker as further taught by Pamplin et al. in the garment of Blizzard as modified by Pamplin et al. in order to implement fail-safes (e.g., activate alarm based on temperature sensor .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blizzard (as above) in view of Pamplin et al. (as above) and Buehner (US 20080110414 A1).
 	For claim 6, the limitation has been explained in the above teaching of Blizzard as modified by Pamplin et al., thus, please the above. Not explained is: a speaker mounted to the garment to be positioned near the ear of the animal when the animal is wearing the soothing garment, the speaker communicating with the user-interface.
	Buehner teaches an animal garment comprising a speaker mounted to the garment to be positioned near the ear of the animal when the animal is wearing the soothing garment, the speaker communicating with the user-interface (para. 0045).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a speaker as taught by Buehner mounted to the garment of Blizzard as modified by Pamplin et al. near the ear of the animal in order to allow the user to communicate with the animal (para. 0045 of Buehner).
Response to Arguments
Applicant's arguments with respect to claim 6 has been considered but are moot in view of the new ground(s) of rejection. Applicant's arguments with respect to claims 1-5,7 have been considered and remained non-persuasive as argued in the final Office action mailed on 8/7/2020. The reopening of prosecution was mainly to withdraw the 112 1st rejection and applicant’s argument in regard to claim 6 for the speaker was persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Son T Nguyen/Primary Examiner, Art Unit 3643